
	

113 S2369 IS: To require the Director of the Office of Management and Budget to consider Brunswick County, North Carolina to be part of the same metropolitan statistical area as Wilmington, North Carolina. 
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2369
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the Director of the Office of Management and Budget to consider Brunswick County, North
			 Carolina to be part of the same metropolitan statistical area as
			 Wilmington, North Carolina. 
	
	1.Brunswick County(a)In generalNotwithstanding any other provision of law, for the purpose of the delineation of metropolitan
			 statistical areas, the Director of the Office of Management and Budget
			 shall consider Brunswick County, North Carolina to be part of the same
			 metropolitan statistical area that contains Wilmington, North Carolina.(b)SunsetSubsection (a) shall cease to be effective on January 1, 2021.
			
